       Case 2:19-cr-00448-DLR Document 47 Filed 05/11/20 Page 1 of 3



 1
     Tracee Plowell, Senior Litigation Counsel (N.Y. Attorney Registration #2994457)
 2   Tracee.Plowell@usdoj.gov
     Michelle Pascucci, Trial Attorney (Mass. Board of Bar Overseers #690889)
 3
     Michelle.Pascucci@usdoj.gov
 4   Fraud Section, Criminal Division
     U.S. Department of Justice
 5   1400 New York Avenue NW
     Washington, DC 20005
 6
     202-616-1668 (Plowell) / 202-307-2208 (Pascucci)
 7
     Attorneys for the United States
 8
 9                         IN THE UNITED STATES DISTRICT COURT
10                               FOR THE DISTRICT OF ARIZONA
11
     United States of America                         Case No. CR-19-00448-PHX-DLR-2
12
     vs.                                               JOINT MOTION TO CONTINUE
13                                                    TRIAL AND FOR A RULE 11 PLEA
                                                               HEARING
14
     James B. Panther, Jr.,
15   a/k/a “James Suqui”               and   “James
     Suquilanda,” and
16
17           Defendant.
18
19          The undersigned parties, by their respective attorneys, hereby submit this Motion to
20 Continue the Trial and set a Rule 11 Plea Hearing and an accompanying proposed order
21 for the Court’s consideration.
22           On May 4, 2020, the parties notified the Court of the defendant’s intent to enter a
23 plea of guilty. On consent of the parties, the Court referred the case to the U.S. Magistrate
24 Judge to set a Rule 11 plea hearing. Due to the COVID-19 pandemic, the earliest date for
25 the change of plea hearing occurs after the current trial date of June 16, 2020. Accordingly,
26 the parties respectfully request that this Court continue the trial date and set the case for a
27 Rule 11 plea hearing.
28          The parties further requests that this Court exclude the period of time from June 16,
       Case 2:19-cr-00448-DLR Document 47 Filed 05/11/20 Page 2 of 3




 1   2020 to the Rule 11 plea hearing from the Speedy Trial Act calculus pursuant to 18 U.S.C.
 2   § 3161(h)(1)(G)) and (h)(7).
 3
 4
 5   Respectfully submitted,
 6
 7   FOR PLAINTIFF                                   FOR DEFENDANT
     UNITED STATES OF AMERICA                        JAMES B. PANTHER, JR.
 8
 9
10
11   By:   s/Tracee Plowell                          By:   s/Dennis Burke______
           Tracee Plowell, Sr. Litigation Counsel          Dennis Burke, Esq.
12
           Michelle Pascucci, Trial Attorney               Mark Kokanovitch, Esq.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -2-
       Case 2:19-cr-00448-DLR Document 47 Filed 05/11/20 Page 3 of 3




 1                                CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that, on May 11, 2020, I electronically filed the foregoing document
     with the Clerk of the Court using CM/ECF, which will send notification to counsel of record.
 3
 4
                                               Respectfully submitted,
 5
                                        BY:    /s/ Tracee Plowell
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -3-
